NO. 12-13-00289-CV

                                IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

ARTURO SOLIS,                                            §       APPEAL FROM THE 52ND
APPELLANT

V.                                                       §       JUDICIAL DISTRICT COURT

T.D.C.J., ET AL,
APPELLEES                                                §       CORYELL COUNTY, TEXAS

                                         MEMORANDUM OPINION
        Appellant Arturo Solis attempts to appeal the trial court’s orders declaring him a vexatious
litigant subject to a prefiling order and dismissing his suit with prejudice. Along with his notice of
appeal, Solis filed an affidavit of indigence. We dismiss the appeal.


                                      INMATE LITIGATION–CHAPTER 14
        Effective January 1, 2012, Chapter 14 of the Texas Civil Practice and Remedies Code was
amended to apply to an action, including an appeal or an original proceeding, brought by an inmate
in a district, county, justice of the peace, or small claims court, or an appellate court in which an
affidavit of indigence is also filed. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (West Supp.
2012).1 This means that the requirements of Chapter 14 apply when inmates file an appeal or an
original proceeding in an appellate court just as when they file an action in a trial court. See id.
        Chapter 14 requires an inmate to file an affidavit or declaration “relating to previous filings”
in which the inmate must detail all previous actions filed pro se, other than a suit under the Texas
Family Code.        Id. § 14.004(a) (West Supp. 2012).                 The affidavit or declaration must be
accompanied by a certified copy of his “inmate trust account statement” that “reflect[s] the balance
of the account at the time the claim is filed and activity in the account during the six months
        1
           This change applies “to [actions] brought on or after the effective date [January 1, 2012] of the Act.” TEX.
CIV. PRAC. & REM. CODE ANN. § 14.002 statutory note (West Supp. 2012) [Act of July 19, 2011, 82nd Leg., 1st C.S.,
ch. 3, § 12.04].
preceding the date on which the claim is filed.” Id. § 14.004(c) (West Supp. 2012). The filings
required under Chapter 14 are “an essential part of the process by which courts review inmate
litigation.” Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.–Waco 1996, no writ).
         If the inmate fails to file the affidavit or declaration with the required information about
previous filings or the inmate trust account statement, the trial court can dismiss the action without
notice or hearing. See, e.g., Amir-Sharif v. Mason, 243 S.W.3d 854, 857 (Tex. App.–Dallas 2008,
no pet.); Thompson v. Rodriguez, 99 S.W.3d 328, 330 (Tex. App.–Texarkana 2003, no pet.). Also,
the trial court may assume that the current action is substantially similar to one previously filed by
the inmate and thus is frivolous. Bell v. Tex. Dep’t of Criminal Justice–Institutional Div., 962
S.W.2d 156, 158 (Tex. App.–Houston [14th Dist.] 1998, pet. denied).
         We have recently held that this caselaw interpreting the Chapter 14 requirements as they
apply to actions filed in trial courts now applies to actions filed in appellate courts. See Caldwell v.
87th Dist. Court, No. 12-13-00323-CV, 2013 WL 6040350, at *1 (Tex. App.–Tyler Nov. 13, 2013,
no pet. h.) (mem. op.); Lancaster v. Hicks, No. 12-13-00283-CV, 2013 WL 6040349, at *1 (Tex.
App.–Nov. 13, 2013, no pet. h.) (mem. op.); see also, e.g., Douglas v. Turner, No. 10-13-00031-
CV, 2013 WL 2245653, at *1 (Tex. App.–Waco May 9, 2013, no pet.) (op., not yet released for
publication) (same).


                                                     CONCLUSION
         In this appeal, Solis did not file an affidavit or declaration of previous filings. Therefore, we
are entitled to assume that the current action is substantially similar to one Solis has previously filed
and thus is frivolous. See Bell, 962 S.W.2d at 158. Accordingly, we dismiss the appeal as
frivolous, without notice. See Amir-Sharif, 243 S.W.3d at 857; Thompson, 99 S.W.3d at 330; Bell,
962 S.W.2d at 158. All pending motions are overruled as moot.

                                                                    JAMES T. WORTHEN
                                                                       Chief Justice

Opinion delivered November 21, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      (PUBLISH)



                                                                2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         NOVEMBER 21, 2013


                                          NO. 12-13-00289-CV


                                            ARTURO SOLIS,
                                               Appellant
                                                   V.
                                            T.D.C.J., ET AL,
                                               Appellees


                                 Appeal from the 52nd District Court
                        of Coryell County, Texas (Tr.Ct.No. C10-11-40751)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Griffith, J. and Hoyle, J.